Citation Nr: 0905342	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral optic atrophy. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought.   

In May 2006, the Veteran presented testimony before RO 
personnel; in July 2008, the Veteran presented testimony 
before the undersigned acting Veterans Law Judge sitting at 
the RO; transcripts of the hearings are of record.  
Thereafter, the appellant, having waived agency of original 
jurisdiction consideration, submitted additional evidence to 
the Board, which evidence is accepted for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2008). 


FINDINGS OF FACT

1.  In a February 1974 decision by the RO, a claim of 
entitlement to service connection for optic atrophy was 
denied because the disorder pre-existed service, and the 
evidence did not demonstrate aggravation in service; the 
Veteran did not appeal that determination.

2.  The additional evidence received since the February 1974 
rating decision is either cumulative of evidence previously 
considered or, by itself or, when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for optic 
atrophy.

3.  The Veteran has not established entitlement to service 
connection for any disabilities.


CONCLUSIONS OF LAW

1.  In the absence of a perfected appeal, the RO's February 
1974 denial of entitlement to service connection for optic 
atrophy disorder became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  No new and material evidence was received, and the 
petition to reopen the claim for service connection for 
bilateral optic atrophy is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2005 and September 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
Veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

With respect to the optic atrophy claim, the Court recently 
found in Kent v. Nicholson, 20 Vet. App. 1 (2006), that in 
order to fully comply with the VCAA notice requirement for 
new and material evidence claims the Veteran must be advised 
as to the reasons the original claim was denied and what 
kinds of evidence would be required to re-open his claim.  
The August 2005 notice, although issued prior to that Court 
decision, provided the required notice as contemplated in 
Kent.  Thus, there is no prejudice to the Veteran. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

New and Material Evidence

The Veteran's claim for service connection for optic atrophy 
was previously denied in February 1974 because the record 
demonstrated his eye disorder pre-existed military service, 
and the evidence did not demonstrate aggravation of the 
disorder in service.  He did not appeal that determination.  
Inasmuch as the Veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the Veteran's claim may be 
reopened if new and material evidence has been presented.  
The Board, initially, must rule on the matter of reopening a 
previously denied claim regardless of how the RO ruled on the 
question of reopening.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted the request to reopen the service 
connection claim in July 2005.

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

As noted above, in February 1974, the Veteran's claim was 
denied because the evidence of record, which included the 
service treatment records, demonstrated his eye disorder pre-
existed military service, and the evidence did not 
demonstrate aggravation of the disorder in service.  

Evidence available prior to February 1974 consisted of 
service treatment records which show that on entrance 
examination in June 1971 it was indicated that visual acuity 
was 20/100 on the right, corrected to 20/60 and was 20/70 on 
the left, corrected to 20/40.  It was noted that the Veteran 
had refractive error.  A July 1972 ophthalmology clinic 
record noted complaints of poor vision, eye strain and 
watering eyes for years and the impression was poor visual 
acuity and myopia.  A February 1973 neurology consultation 
report shows that the Veteran recalled decreased visual 
acuity since his early teens which had not progressed.  It 
was indicated that complete neural examination was within 
normal limits except for mild bilateral optic atrophy.  The 
November 1973 separation examination report noted poor vision 
(optic atrophy), etiology undermined.

The evidence of record added since the February 1974 rating 
decision includes November 1995 and December 1995 statements 
of Dr. Adams, Williamson Eye Center treatment records dated 
between December 1995 and July 2005, records of the Social 
Security Administration which include a June 1993 statement 
of Dr. Williamson, VA outpatient treatment records dated from 
May 2005 to August 2008, lay statements, statement of the 
Veteran, and the testimony of the Veteran before the RO in 
May 2006 and before the Board in July 2008.  The November 
1995 statement of Dr. Adams noted a history of optic nerve 
atrophy since childhood.  The Social Security Administration 
Explanation of Determination also noted a history of optic 
nerve atrophy since childhood.  The Veteran also submitted a 
statement from his wife and a buddy statement (J.H.), 
relating that the Veteran was observed having difficulty 
seeing during service and that the Veteran had told J.H. that 
his eye had gotten infected on the rifle range.  The Veteran 
has testified he did not have problems with his vision prior 
to service and that he suffered vision problems during 
service which he related to either exposure to gun powder on 
the firing range or exposure to gas in a gas chamber. 

The evidence received since the February 1974 final rating 
decision is new, as it was not of record at the time of that 
rating decision; however, none of the evidence raises a 
reasonable possibility of substantiating the appellant's 
claim because it does not include any competent medical 
evidence showing that the current eye disorder is 
etiologically related to his active duty service or that the 
pre-existing eye disorder was aggravated by service. 

The Board notes that service treatment records reflect the 
Veteran was seen in service for vision difficulties.  Thus, 
the above mentioned lay statements are not new but cumulative 
as to evidence already of record to the extent that they 
support that there was an eye disorder in service.  Moreover, 
the authors did not witness the alleged event currently 
advanced as the cause of his vision problems but repeat that 
which the Veteran claimed happened.  Therefore, they 
essentially only restate the Veteran's earlier assertion that 
he has an eye disorder that had its inception in military 
service.  Accordingly, they are also not new evidence, but 
merely cumulative of evidence already of record.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992). 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the Veteran's testimony, statements and other lay 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Upon review, the Veteran has not submitted new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for bilateral optic 
atrophy.  As such, the evidence received since the February 
1974 rating decision is not new and material as contemplated 
by 38 C.F.R. § 3.156(a), and provides no basis to reopen the 
Veteran's claim.  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

TDIU

Entitlement to non service connected pension was established 
pursuant to an April 1996 rating.  However, the Veteran has 
not established entitlement to service connection for any 
disabilities.

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2008).

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  In the absence of any service 
connected disabilities, as here, TDIU is not warranted. 



ORDER

New and material evidence not having been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral optic atrophy, the appeal is denied. 

Entitlement to TDIU is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


